EXHIBIT 10.3

 

AMENDMENT TO employment agreement

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT DATED APRIL 1, 2014 is made and
entered into as of January 1, 2015, by and between MassRoots, Inc. (the
“Company”), and Tyler Knight (the “Employee”).

 

R E C I T A L S

 

WHEREAS, the Company and Employee entered into an Amended Employment Agreement
on April 1, 2014.

 

WHEREAS, the Company has determined the Employee has routinely exceeded key
performance metrics in his area of operations.

 

NOW, THEREFORE, be it resolved that Section 5 (a) of the Employment Agreement
dated April 1, 2014 to be amended to state:

 

(a) Employee shall receive an annual salary of sixty thousand dollars ($60,000)
(“Base Salary”) paid in accordance with the Company’s normal payroll practices.
The Company may make such deductions, withholdings or payments from sums payable
to Employee hereunder which are required by law for taxes and similar charges.
The Company will review Employee’s base salary in accordance with the Company’s
normal payroll procedures.

 

IN WITNESS WHEREOF, Employee and the Company have executed this Employment
Agreement as of the day and year first above written.

 

 

By: /s/ Isaac Dietrich


Name: Isaac Dietrich
Title: Chairman and CEO

          By: /s/ Tyler Knight   Employee Signature



   

